Title: From Thomas Jefferson to Stephen Cathalan, Jr., 14 March 1807
From: Jefferson, Thomas
To: Cathalan, Stephen, Jr.


                        
                            Dear Sir
                            
                            Washington Mar. 14. 07.
                        
                        This will be delivered to you by mr Lewis Harvie who visits Europe for his health, & may possibly go to
                            Marseilles. he was heretofore a member of my family here, has since been of the Virginia legislature and is now a member
                            of the Council of state of Virginia. I present him to you as a gentleman of genius, a cultivated understanding & perfect
                            integrity, worthy of all the good offices you can render him. entertaining great friendship for him myself, I shall deem
                            as personal favors all the attentions you may be so good as to shew him. 
                  I salute yourself and family with great
                            affection, and assure you of my constant esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    